Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 12/16/19. Claims 1-15 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 recite two options for the antibody; however, there are multiple interpretations of these two options:
Human monoclonal antibody or humanized IgG3 monoclonal antibody
Human IgG3 monoclonal antibody or humanized IgG3 monoclonal antibody


	Therefore, claims 2 and 8 are indefinite. The first interpretation above will be used as it appears from the specification to be more likely that IgG3 only modifies humanized, as it appears IgG3 is not the native chain for the human antibody (paragraph 85).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to monoclonal antibody which binds SpA with a certain Kd and also mediates opsinization of SpA expressing S.aureus. As such, the claim is directed to an antibody defined entirely by function (binding; opsinization mediation). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the 
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (SpA) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 

	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include at least six CDRs, e.g., claim 6 requires six CDRs so long as they contain no more than four amino acids altered from SEQ ID NOs:2, 3, 4, 7, 8, and 9, resulting in partial alteration of any one of the amino acid sequences; all four changes might be in a single CDR, the changes may be at any residue in the six CDRs, and the alteration can be to any of the other 19 amino acids. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. For example, CDR2 of the light chain of all eight antibodies is aligned below:

    PNG
    media_image1.png
    166
    153
    media_image1.png
    Greyscale


	On the other end of the spectrum, the eight antibodies are aligned according to heavy chain CDR3:

    PNG
    media_image2.png
    149
    309
    media_image2.png
    Greyscale


Clearly, CDR3 of the heavy chain is more structurally diverse. However, most of these are more than four amino acids different from instant SEQ ID NO: 4 and so does not provide guidance for the genus in claims, e.g., 6. For example, none of the other sequences possess the SPADI sequence; it could be that this sequence is unnecessary, this sequence might be necessary in the context of the remaining VTGYYPWWFDL sequence (which is also not found in any other sequence), or the CDR as a whole may tolerate some but not other mutations, though the specification does not convey to the skilled artisan that Applicant was in possession of this invention, e.g., those antibodies which differ by up to four amino acids from the demonstrated antibody and still possess the required functions.
Such a conclusion is supported by Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is 
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. It is entirely unclear from the specification which residues of Applicant' s CDRs are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to conservative mutations. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet preserve the claimed function; the mere statement that, e.g., up to four residues may be mutated does not convey possession of that invention. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding. While 2B appears to indicate that the CDRs of VL are more tolerant of change than the heavy chain CDRs, still over half of the mutations reduce binding compared to the parent. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process.
Moreover, this does not indicate that one of these CDRs could be swapped with five CDRs from the claimed antibody (claims 6 and 12) and still preserve the required binding properties nor which of the residues may be altered within a given CDR without also requiring the structural contributions of the other residues found in that CDR.
It is well-known in the art that specificity of an antibody stems from the six CDRs but that CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when 

    PNG
    media_image3.png
    848
    463
    media_image3.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3) and have different targets. One could not envisage which portions of the CDRs are necessary to impart the binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect, demonstrating that a specific combination of six CDRs provide the claimed functions but does not provide the claimed four mutations nor evidence that the CDRs of one antibody can be swapped into the others. As such, the disclosure of these sequences does not convey possession of the breadth of the claimed sequence similarity or, more generally, possession of all possible antibodies with the claimed functions; possession of the precisely defined sequence of six CDRs is required.

Therefore, claims 1, 2, 5-8, and 11-15 do not meet the written description requirement. Claims 3-4 and 9-10 are not included in this rejection as they require a specific set of six invariant CDRs, which is sufficient to offer a structure/function correlation such that it conveys possession of the claimed genus.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claims 1-6 are a composition and fall within the statutory category of a composition of matter.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the instantly claimed antibodies are natural products. See specification paragraph 62 (“screen for anti-peptide Abs in the blood of 311 healthy adult volunteers) and paragraph 63 (“B-cells were isolated from the donor blood”).

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. 
In this case, for claim 1, the claim recites the antibody in a “pharmaceutical composition”. This language is solely recited in the preamble and does not structurally distinguish the antibody and further does not distinguish the antibody from a naturally occurring antibody as the body of the claim can stand on its own. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Moreover, there is no special definition in the specification for what constitutes a “pharmaceutical composition” and merely isolating the antibody from the subject is insufficient to be a meaningful limit; see e.g., Myriad, where the Supreme Court made clear that while isolating a nucleic acid changes its structure (by breaking bonds), this change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart (Myriad 133 S. Ct. at 2116-2118). Claim 1 also contains several functional limitations such as having a Kd of less than 1 x 10-10 M, but this is an inherent property of the antibody itself, not something achieved through any external manipulation or integration. Finally, claim 1 does require the addition of a “pharmaceutically acceptable carrier”, which includes sugars and carbohydrates (paragraph 50), which would be found naturally occurring in the blood of the humans from which these naturally occurring antibodies were isolated.
Claims 2-4 describe structural features which were already present in the naturally occurring antibody, such as being “human” or having the amino acid sequence set forth by the SEQ ID NOs. 
Claim 5 recites an inherent function of the antibody. 
Claim 6 includes antibodies with zero substitutions (no more than e.g., one) and so encompasses the native sequence.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, as noted above, the only “additional element” that is not the exception itself is the pharmaceutical carrier. However, including such naturally occurring compounds like “water” (see also instant paragraph 50) was well known in antibody formulations. See for example Parekh (US 20040110938, cited on form 892) which states that "pharmaceutical carriers can be sterile liquids, such as water and oils...such as peanut oil, soybean oil, [etc]" and "water is a preferred carrier" (paragraph 315). Thus, these claims encompass natural products that are not markedly different from naturally occurring products and where the additional elements both fail to integrate the judicial exception into a practical application and represents that which was well-known, routine, and conventional.
	Therefore, claims 1-6 are not patent eligible.

Note that, with respect to claim 2, there are two options: wherein the monoclonal antibody is a human antibody, and wherein the monoclonal antibody is a humanized IgG3 antibody. The claim is rejected on the embodiment of the former, as the latter necessarily includes non-human portions. While those portions may also be naturally occurring (rat, rabbit, etc), the combination of a human framework with non-human CDRs does not occur in nature and would be patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simard (US 20150344548; form 892).
Regarding claim 1, Simard teaches a pharmaceutical composition comprising “a pharmaceutically acceptable carrier and a purified monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA) with a Kd of less than 1x10-10 M via its Fab region paratope, wherein the monoclonal antibody is able to mediate opsinization of SpA-expressing Staphylococcus aureus bacteria in the presence of at least 1 mg/ml of IgG immunoglobulins which bind SpA via their Fc regions” (claim 1). The recitation of “for treating” in the instant claim 1 is an intended use and the body of the claim does not depend on the preamble for completeness. Further, this utility is expressly taught by Simard, e.g., abstract.
Regarding claim 2, these limitations are anticipated by Simard claim 2.
Regarding claim 3, Simard claim 4(i) is a monoclonal antibody of the same sequence.
Regarding claim 4, these limitations are anticipated by Simard claim 5.
Regarding claim 5, these limitations are anticipated by Simard claim 6.
Regarding claims 6, an antibody with “no more than one” amino acid substitution includes those with zero amino acid substitutions and is thus anticipated for the same reasons as claim 3 above. Further note that Simard also suggests making one, two, three, or four arbitrary substitutions to the CDRs (claim 7(i)).
Regarding claim 7, the pharmaceutical composition is anticipated as above including where Simard teaches the antibody “used in methods of treating…[S.aureus] infections” (abstract). Simard teaches such infections are the second most frequent cause of bloodstream infections in humans (paragraph 4), clearly anticipating treating such bloodstream infections in a human.
Regarding claims 8-12, these are anticipated for the same reasons as claims 2-6 above.
Regarding claims 13 and 14, this is a result flowing from the administration itself. Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.

Therefore, claims 1-15 are anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

 	Note that, “[t]he specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9486523. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is directed to treatment of any S.aureus infection (not just bloodstream infections as instantly claimed) using the same antibody as instantly .

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9783598.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 4 is directed to treatment of any S.aureus infection (not just bloodstream infections as instantly claimed) using an antibody with the same target, Kd, and other inherent functions as that which is now claimed. When evaluating the meaning of “infection” in the reference claims, the reference specification discloses only two: cardiovascular and bloodstream (C1), which makes the instant method of treating specifically bloodstream infections obvious. The reference claims also specifically claim opsinization mediation and being a human or humanized antibody, while the treatment group of the reference claims include, e.g., subjects which were hospitalized with an S.aureus adverse event (e.g. C15). Finally, when looking to the specification to determine how e.g., written description support is supplied for the instant genus of antibodies, the antibody of identical amino acid sequence is disclosed (C17).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10214581, over claims 1-11 of U.S. Patent No. 10577410, and over claims 1-8 of U.S. Patent No. 9416172
The ‘581, ‘410, and ‘172 patents individually serve as the basis for nonstatutory double patenting by the same rationale as described above.

s 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/737841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim is to a human antibody in a pharmaceutical composition with the same target, Kd, and other inherent functions as that which is now claimed. Further, reference claim 1 explicitly claims its use in treating S.aureus infection. As above, the specification may be used to understand the terms in a claim and the reference specification notes that an “infection” includes a bloodstream infection (paragraph 4) and that the antibody meeting the criteria of the instant claim also has an identical amino acid sequence (PA8-G3; sequences starting at paragraph 87).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Adam Weidner/             Primary Examiner, Art Unit 1649

/GARY JONES/             Director, Technology Center 1600